Shaw, C. J.
On this case the question is, whether the plaintiffs can apply this guaranty so as to charge the defendant^ for the amount of the two securities bearing the name of Eddy & Ames, and discounted, one at the request and for the benefit of Messrs. Townsend, and the other of Messrs. Faige and Cassidy.
The paper in question, or letter of guaranty, was delivered by the defendants to Eddy & Ames, to be used at their pleasure, and with authority to deliver it; but until that authority was executed by them, and it was in fact delivered to the plaintiffs and accepted by them, it was a proposal only, *187not a contract. But when it was presented to the bank and acted upon by them, that was a sufficient acceptance by them to give it the effect of a contract. In this case, of course it was a provisional contract, binding them to nothing until the bank should give credit upon it.
It appears to us, that as it was competent for Eddy & Ames to use this instrument or not, at their pleasure, so it was competent for them to restrict and limit the operation of it to any one of the purposes expressed in it, or to any number, less than the whole, of the objects and purposes included in the general terms of the guaranty. Eddy & Ames might have strong motives and direct interests, so to limit the operation of the guaranty ; and having a power to refuse and decline delivering it on other terms, if the plaintiffs consented to accept it upon such terms, they were bound by them. This, we think, does not impugn the maxim, that the terms of a written contract are not to be controlled or varied by parol evidence. Here, the delivery of the instrument was an act distinct from the making and execution of it, done at a distinct time, by an agent; and such act was necessary to give it effect. Such act of delivery and acceptance, and the circumstances attending it, we think may be proved by parol evidence.
But if the maxim were applicable, this case would hardly come within it, because the terms, on which the guaranty was delivered to the plaintiffs, were expressed in writing by the letter of Eddy & Ames, accompanying it and delivered with it. This paper was made by them, at the suggestion of the cashier, in order that the purpose might be definitely expressed. It is always competent to introduce parol evidence, to show, when a particular object — whether an instrument, a parcel of land, or an article of personal property — is alluded to in a written instrument, that a particular thing, falling within the general terms, was intended; in other words, to identify the subject matter referred to. According to this rule, it was competent to show, by parol evidence, that the contract of Nathaniel and William S. Eddy, mentioned in Eddy & Ames’s letter, was the same instrument now relied upon as a general guaranty; and this was *188properly so proved. It was then a proposal to discount a particular kind of securities, for a special purpose, for which the proposer offered to deposit this guaranty. By fair construction, we think this proposal limited the offer of this guaranty to that purpose only; and its acceptance by the plaintiffs, on that offer, bound them to apply it to cases coming within the terms of such proposal. If it were otherwise; if it could be made applicable to all notes and drafts, discounted for other persons, but bearing the names of Eddy & Ames; it would be manifestly contrary to the intentions of the parties at the time of its acceptance ; and we think there is no inflexible rule of law requiring such a construction. We are therefore of opin ion, that the guaranty of the defendants did not so operate as to indemnify the plaintiffs against the acceptance and note of Eddy & Ames, discounted for Messrs. Townsend, and Messrs. Paige and Cassidy, respectively, and that there is no sufBcient ground to set aside ‘the verdict for the defendants.

Judgment on the verdict.